This suit was instituted in the justice court and judgment rendered for appellant. On appeal to the county court judgment was then rendered for appellee for $145.75, from which judgment Thompson appealed to this court. Thompson was indorser of the note sued on, and his defense was that the suit was not brought within the time prescribed by the statute for fixing the liability of an indorser in such cases. Plaintiff replied that during the time elapsing the makers of the note were insolvent.
The evidence was conflicting on the issue of insolvency of the makers of the note during the period stated, and, the jury having found against Thompson, the verdict will not be disturbed. Rev.St. art. 580; Burrow v. Zapp, 69 Tex. 479, 6 S.W. 783.
The evidence further shows that a mortgage was taken on a crop to secure the payment of said note, subject to the landlord's lien and all of said crop was necessary to pay said landlord's lien. If Thompson desired the mortgage foreclosed, he should have paid the note and taken chances on bringing suit to foreclose.
Appellee was not negligent in trying to collect.
The judgment is affirmed.